DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3-4, 6-8, 10-12, 14 and 21 are allowed because the prior art of records does not teach or suggest a method for detecting the interaction of an analyte and a mechanically-strained oligonucleotide construct as claimed comprising “wherein the mechanically-strained oligonucleotide construct comprises a first oligonucleotide, the first oligonucleotide comprising a first domain and a second domain in order from 5’ to 3’, and a second oligonucleotide, the second oligonucleotide comprising a first complementary domain, a single-stranded domain, and a second complementary domain in order from 5’ to 3’; wherein the first domain and the first complementary domain are completely or partially complementary and capable of completely or partially hybridizing with each other; wherein the second domain and the second complementary domain are completely or partially complementary and capable of completely or partially hybridizing with each other; and wherein the at least one detectable characteristic of the mechanically-strained oligonucleotide is (i) a concentration of the mechanically-strained oligonucleotide construct, a component of the mechanically-strained oligonucleotide construct, a higher- order construct, or any combination thereof, and/or (ii) a spectroscopic feature”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        31 May 2022